Citation Nr: 1340225	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-38 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Atlanta, Georgia currently has jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, the Veteran requested that he be scheduled for a Travel Board hearing before a Veterans Law Judge.  The Veteran was scheduled for a hearing on October 19, 2011.  The Veteran did not appear for the hearing.  If a Veteran is not present for a hearing and has failed to show good cause, the hearing request will be considered withdrawn.  38 C.F.R. § 20.704(d) (2012).  Accordingly, in July 2012, the Board noted that the hearing request was considered withdrawn and remanded the issue on appeal for additional development.  

 In September 2013, the Veteran called to request that he be scheduled for a hearing in connection with his appeal.  In resolving any doubt in favor of the Veteran, the Board finds that good cause has been shown to schedule a new hearing.  38 U.S.C.A. § 5107(b).  Therefore, the Board will remand the Veteran's case to schedule a Travel Board hearing at the Atlanta, Georgia RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time and location of this hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


